Citation Nr: 1613001	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus pulposus, L5-S1 with lumbar spondylosis, currently rated 20 percent disabling.

2.  Entitlement to an initial increased rating for SI joint dysfunction and strain, left hip, currently rated 10 percent disabling, to include whether a separate rating is warranted for left iliac crest.

3.  Entitlement to an initial compensable rating for limited flexion, left hip.

4.  Entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for SI joint dysfunction and strain, left hip, and limited flexion, left hip.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2009 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for herniated nucleus pulposus, L5-S1 with lumbar spondylosis.  A notice of disagreement was filed in February 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.  In an August 2015 rating decision, the RO assigned a 20 percent disability rating, effective August 18, 2008.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In an April 2015 rating decision, the RO granted entitlement to service connection for SI joint dysfunction and strain, left hip, assigning a 10 percent disability rating, and limited flexion, left hip, assigning a noncompensable rating, both effective December 11, 2014.  In May 2015, the Veteran filed a notice of disagreement with the effective date assigned, requesting an effective date of December 4, 2013.  In July 2015, the Veteran filed a notice of disagreement with the disability ratings and effective date assigned, requesting an effective date of March 10, 1990.  In an August 2015 rating decision, the RO assigned an effective date of November 7, 2013 to the ratings.  In August 2015, a statement of the case was issued with regard to the increased rating and effective date issues.  At the January 2016 Board hearing, the Veteran's testimony was accepted as a substantive appeal.  The Board has characterized the issue of entitlement to an initial increased rating for SI joint dysfunction and strain, left hip, to include whether a separate rating is warranted for left iliac crest, as the RO indicated in the April 2015 rating decision that such grant was in response to the Veteran's claim of service connection for chronic pain in left iliac crest, and due to the Veteran's continued assertion that he should be separately rated for left iliac crest.  See 07/11/2015 VBMS entry, Notice of Disagreement.

The Veteran testified at a Board hearing in January 2016 as to all issues; the transcript is of record.

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  01/15/2016 VBMS entry, VA 21-4138 Statement in Support of Claim.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Lumbar spine

VA treatment records have been associated with Virtual VA dated through February 19, 2015.  03/18/2015 Virtual VA entry, CAPRI.  At the Board hearing, the Veteran testified that he had most recently sought VA treatment related to his lumbar spine in April or July 2015.  01/04/2016 VBMS entry, Hearing Testimony at 4.  Updated treatment records must be requested and associated with the virtual folder.

The Veteran testified that he experiences numbness and tingling in the lower extremities which he associates with his lumbar spine disability.  Id. at 4.  The Veteran most recently underwent a VA examination in November 2014 but the examiner found no radiculopathy.  The Veteran should be afforded a VA examination to assess the severity of his lumbar spine disability, to include a determination as to any objective findings of lower extremity symptomatology associated with his lumbar spine disability, or whether he has such symptomatology associated with another service-connected disability (left hip, left foot).  

Hips

In November 2013, the Veteran filed a claim of service connection for chronic pain caused by myofascial strain/adhesions of the upper left buttock and in a December 2014 submission specifically claimed chronic pain in the left iliac crest.  

Despite such submissions, the Veteran was not issued notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015), with regard to his service connection claims.  Likewise, after service connection was established, no notice was issued to the Veteran with regard to his appeal of the disability ratings and effective date assigned.  Proper notice must be issued to the Veteran which notifies him of the evidence and information necessary to support his initial increased rating claims and earlier effective date claim, to include what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and what information and evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO granted entitlement to service connection for SI joint dysfunction and strain, left hip, noting that such had been claimed by the Veteran as chronic pain in left iliac crest.  Despite the RO's grant of service connection for this disability, the Veteran continues to insist that service connection should be established for left iliac crest; the July 2015 notice of disagreement addresses this assertion.  

The Veteran should be afforded a VA examination to address the severity of the disabilities associated with his left hip, to include whether he has a separate and distinct disability of the left iliac crest.

TDIU

The Board acknowledges that entitlement to a TDIU was denied in October 2013, December 2013, and September 2014 rating decisions.  In a January 2016 submission, however, the Veteran asserted that he has been unable to work due to his disabilities since June 2008.  01/15/2016 VBMS entry, VA 21-4138 Statement in Support of Claim.  

Initially, the Veteran should be requested to complete VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

Opinions should be sought regarding the ways in which his service-connected disabilities impact employment and whether his service-connected disabilities preclude gainful employment.

The Board notes that the schedular criteria for a TDIU are currently not met.  38 C.F.R. § 4.16(a).  Thus, once opinions are sought, a determination should be made as to whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his left hip initial increased rating and effective date claims, as well as what evidence he is to provide, what evidence VA will attempt to obtain, and the evidence necessary to support a disability rating and effective date, in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Request that the Veteran complete VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Associate with the virtual folder updated VA treatment records for the period from February 20, 2015.

3.  Schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disability on his ability to work, to include how the lumbar spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the nature and etiology of any lower extremity radiculopathy associated with his lumbar spine disability or any other service-connected disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability or any other service-connected disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should also provide an opinion concerning the impact of any lower extremity radiculopathy on his ability to work, to include how any radiculopathy affects his functioning.  The examiner should describe the types of limitations he would experience as a result of any radiculopathy.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his left hip disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner is specifically requested to indicate whether the disability is manifested by limitation of motion, and if so, describe applicable ranges of motion (flexion, extension and rotation) in terms of degrees.  The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should report whether there is limitation of abduction of, motion lost beyond 10 degrees.

The examiner should address whether the Veteran has a disability of the left iliac crest separate and distinct from his SI joint dysfunction and strain of the left hip and limited flexion of the left hip.

The examiner should also provide an opinion concerning the impact of the Veteran's left hip disabilities on his ability to work, to include how the hip disabilities affect his functioning.  The examiner should describe the types of limitations he would experience as a result of his left hip disabilities.  

The examiner should give reasons for all opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

6.  Opinions should be sought regarding the ways in which his other service-connected disabilities (left foot plantar fasciitis and Achilles tendonitis, cervical spondylosis with degenerative joint disease and osteophytes, and chronic bronchitis) impact employment.

Specifically, opinions should be sought on the impact of each respective disability on his ability to work, to include how the disabilities affect his functioning.  The examiner should describe the types of limitations he would experience as a result of these respective disabilities.  

7.  The RO/AMC should determine whether the Veteran's claim for a TDIU should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service-connected disabilities (herniated nucleus pulposus, L5-S1 with lumbar spondylosis (10% from 03/10/1990 and 20% from 08/18/2008 (in appellate status); cervical spondylosis with degenerative joint disease and osteophytes 20% from 05/26/2009; bilateral tinnitus 10% from 06/13/2003; chronic bronchitis 0% from 03/10/1990 and 10% from 10/16/2009; SI joint dysfunction and strain, left hip 10% from 11/07/2013 (in appellate status); left foot plantar fasciitis and Achilles tendonitis 0% from 11/24/2008; and, limited flexion, left hip 0% from 11/07/2013 (in appellate status) precluded the Veteran from participating in gainful employment for any period from June 2008.  

8.  After completion of the above, review the expanded record and readjudicate the lumbar spine and left hip increased rating claims and left hip effective date claim, and adjudicate entitlement to a TDIU pursuant to § 4.16(b).  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






